EXHIBIT 10.2

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITY BANCORP, INC.

Supplemental Executive Retirement Plan for

James A. Hughes





 

 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

Page

PREAMBLE


1 

Article I. DEFINITIONS


1 

Article II. ELIGIBILITY AND VESTING


4 

Article III. RETIREMENT BENEFIT


5 

Article IV. AMOUNT AND FORM OF PAYMENT


5 

Article V. REGULATORY PROVISIONS THAT MAY AFFECT EXECUTIVE’S RETIREMENT BENEFIT


6 

Article VI. CHANGE IN CONTROL BENEFITS


7 

Article VII. UNFUNDED PLAN


8 

Article VIII. ADMINISTRATION OF THE PLAN.


9 

Article IX. AMENDMENT OR TERMINATION


12 

Article X. GENERAL PROVISIONS


13 

Article XI. MISCELLANEOUS


15 

 

 

 

 

--------------------------------------------------------------------------------

 

PREAMBLE

 

This Unity Bancorp, Inc. Supplemental Executive Retirement Plan, established as
of January 1, 2014 (the “Effective Date”), is for the benefit of James A.
Hughes, President and Chief Executive Officer of the Company and the Bank
(hereinafter, the “Executive”).

 

The purpose of the Plan is to provide the Executive with a nonqualified
Retirement Benefit commencing at retirement at or after age 66, subject to the
terms of the Plan. Capitalized terms are defined in Article 1 below.

 

The Plan is intended to be an unfunded, nonqualified deferred compensation plan.
Neither the Company nor the Bank shall segregate or otherwise identify specific
assets to be applied to the purposes of the Plan, nor shall any of them or the
Committee established under this Plan be deemed to be a trustee of any amounts
to be paid under the Plan. Any liability of the Employer to Executive with
respect to benefits payable under the Plan shall be based solely upon such
contractual obligations, if any, as shall be created by the Plan, and shall give
rise only to a claim against the general assets of the Company. No such
liability shall be deemed to be secured by any pledge or any other encumbrance
on any specific property of the Company or the Bank.

 

Article I.

DEFINITIONS

 

The following words and phrases shall have the meanings hereafter ascribed to
them. Those words and phrases, which have limited application, are defined in
the respective Articles in which such terms appear.

 

1.1“Bank” means Unity Bank or any successor thereto by merger, consolidation or
otherwise by operation of law.

 

1.2“Beneficiary” means such living person or living persons designated by the
Executive in accordance with Article 4 to receive the Retirement Benefit after
his death, or  his personal or legal representative, all as herein described and
provided. If no Beneficiary is designated by the Executive or if no Beneficiary
survives the Executive, the Beneficiary shall be the Executive's estate.

 

1.3“Board” means the Board of Directors of the Company, as duly constituted from
time to time.

 

1.4“Cause” means (a) an act of fraud, embezzlement or theft by the Executive,
the Executive's willful misconduct, inappropriate or unprofessional behavior,
which brings material harm to the Employer (as determined by the Employer),
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or similar minor offenses, which do not adversely effect
Employer’s reputation or standing in the community), or a material breach of any
provision of this Agreement, Executive’s Employment Agreement with the Company
and the Bank or any other similar agreement. For purposes of this provision, no
act or failure to act, on the part of the Executive, shall be
considered “willful” unless it is done, or omitted to be done, by the Executive
in bad faith or without



1

 

--------------------------------------------------------------------------------

 

reasonable belief that the Executive’s action or omission was in the best
interest of the Employer.

 

1.5“Change in Control” means:

 

(a)A reorganization, merger, consolidation or sale of all or substantially all
of the assets of the Company or a similar transaction in which the Company is
either not the resulting entity or a “beneficial owner” (as defined in Rule13-d
under the Securities Exchange Act of 1934 (the “Exchange Act”)), directly or
indirectly, of securities of the Company representing 35% or more of the
Company’s outstanding securities ordinarily having the right to vote at the
election of directors; or

 

(b)Individuals who constitute the Incumbent Board (as herein defined) of the
Company cease for any reason to constitute a majority thereof; or

 

(c)The occurrence of an event of a nature that would be required to be reported
in response to Item 1 of the Current Report on Form 8-K, as in effect on the
date hereof, pursuant to Section 13 or 15(d) of the Exchange Act; or

 

(d)Without limitation, a “change in control” shall be deemed to have occurred at
such time as any “person” (as the term is used in Section 13(d) and 14(d) of the
Exchange Act), other than the Company or the trustees or any administrator of
any employee stock ownership plan and trust, or any other employee benefit plans
established by Employer from time-to-time, is or becomes a “beneficial owner,”
directly or indirectly, of securities of the Company representing 35% or more of
the Company’s outstanding securities ordinarily having the right to vote at the
election of directors; or

 

(e)A proxy statement soliciting proxies from stockholders of the Company is
disseminated by someone other than the current management of the Company,
seeking stockholder approval of a plan of reorganization, merger or
consolidation of the Company or similar transaction with one or more
corporations as a result of which the outstanding shares of the class of
securities then subject to the plan or transaction are exchanged or converted
into cash or property or securities not issued by the Company; or

 

(f)A tender offer is made for 35% or more of the voting securities of the
Company and shareholders owning beneficially or of record 35% or more of the
outstanding securities of the Company have tendered or offered to sell their
shares pursuant to such tender and such tendered shares have been accepted by
the tender offeror.

 

For these purposes, “Incumbent Board” means the Board of Directors of the
Company on the date hereof, provided that any person becoming a director
subsequent to the date hereof whose election was approved by a vote of at least
three-quarters of the directors comprising the Incumbent Board, or whose
nomination for election by members or stockholders was approved





2

 

--------------------------------------------------------------------------------

 



by the same nominating committee serving under an Incumbent Board, shall be
considered as if he were a member of the Incumbent Board.

 

1.6“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

1.7“Committee” means the Compensation and Benefits Committee of the Board.

 

1.8“Company” means Unity Bancorp, Inc. or any successor thereto by merger,
consolidation or otherwise by operation of law.

 

1.9“Confidential Information” means business methods, creative techniques and
technical data of the Company, the Bank and their affiliates that are deemed by
the Company, the Bank or any such affiliate to be and are in fact confidential
business information of the Company, the Bank or its affiliates or are entrusted
to the Company, the Bank or its affiliates by third parties, and includes, but
is not limited to, procedures, methods, sales relationships developed while the
Executive is in the service of the Company, the Bank or their affiliates,
knowledge of customers and their requirements, marketing plans, marketing
information, studies, forecasts and surveys, competitive analyses, mailing and
marketing lists, new business proposals, lists of vendors, consultants, and
other persons who render service or provide material to the Company, the Bank or
their affiliates, and compositions, ideas, plans, and methods belonging to or
related to the affairs of the Company, the Bank or their affiliates, except for
such information as is clearly in the public domain, provided, that information
that would be generally known or available to persons skilled in the Executive's
fields shall be considered to be “clearly in the public domain” for this
purpose.

 

1.10“Disability” means (i) the inability of the Executive to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months; or (ii) the
Executive is receiving income replacement benefits for a period of not less than
three months from the Employer’s accident and health plan by reason of the
Executive’s medically-determined physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months.

 

1.11“Employer” means the Bank and/or the Company, and any successor or assignee,
whether direct or indirect, by purchase, merger, consolidation or otherwise.

 

1.12“Plan” means the Unity Bancorp, Inc. Supplemental Executive Retirement Plan,
as herein set forth, and as it may hereafter be amended from time to time.

 

1.13“Plan Year” means the period from the Effective Date through December 31,
2014 and each calendar year thereafter within which the Plan is in effect.

 

1.14“Retirement Benefit” means the benefit described in Article 3.

 

1.15“Separation from Service” means a “separation from service” within the
meaning of Treas. Reg. §1.409A-1(h) and in accordance with the default rules
thereunder, which





3

 

--------------------------------------------------------------------------------

 



includes termination of a Executive's employment with the Company or the Bank,
whether voluntarily or involuntarily, by reason of death, retirement, becoming
disabled, resignation or discharge.

 

1.16“Year of Service” means a calendar year in which the Executive completes not
less than 1,000 Hours of Service (as defined under Department of Labor Reg.
§2530.200b-2) with the Employer.

 

Article II.

ELIGIBILITY AND VESTING

 

2.1The Plan is available to the Executive only.

 

2.2The Employer may, from time to time, remove the Executive from participation
in the Plan; provided, however, that, subject to the applicable provisions of
Articles 5, 9 and 10, such removal will not reduce the amount of the Executive’s
vested Retirement Benefit under the Plan, as determined as of the date of the
Executive's removal.

 

2.3As of January 1, 2014, the Executive shall be 70% vested in the Retirement
Benefit described in Article 3. On each January 1 thereafter, Executive shall
vest at a rate of three percent (3%) for each additional Year of Service, such
that the Executive shall be fully vested in his Retirement Benefit after
completing ten (10) Years of Service, as set forth below. Upon the Executive’s
death or Disability, the Executive (or his Beneficiary, as applicable) shall be
eligible for the vested portion of the Retirement Benefit as determined as of
the date of death or Disability.

 

 

 

 

 

Vesting Dates

Percentage of Vested Retirement Benefit

January 1, 2015

73%

January 1, 2016

76%

January 1, 2017

79%

January 1, 2018

82%

January 1, 2019

85%

January 1, 2020

88%

January 1, 2021

91%

January 1, 2022

94%

January 1, 2023

97%

January 1, 2024

100%

 





4

 

--------------------------------------------------------------------------------

 



Article III.

RETIREMENT BENEFIT

 

The Executive shall be entitled to a retirement benefit in the amount equal to
One Hundred and Fifty-Six Thousand ($156,000) Dollars commencing on or after his
attainment of age 66 (the “Retirement Benefit”), subject to the terms and
conditions set for in Article 4 below and in other parts of this Agreement. The
Retirement Benefit shall be adjusted annually thereafter by two (2) percent in
accordance with the following schedule:

 

 

 

Year

Retirement Benefit

1

156,000

2

159,120

3

162,302

4

165,548

5

168,859

6

172,237

7

175,681

8

179,195

9

182,779

10

186,434

11

190,163

12

193,966

13

197,846

14

201,803

15

205,839

 

 

 

Article IV.

AMOUNT AND FORM OF PAYMENT

 

4.1Upon Executive’s Separation from Service for reasons other than Cause,
subject to the other terms and conditions of this Plan, the Company shall pay to
the Executive a Retirement Benefit, in fifteen annual installments, as follows:

 

(a)If the Executive’s Separation from Service occurs on or after attaining age
66, he shall be entitled to the full Retirement Benefit described in Article 3
above. The first annual installment shall be made on the first day of the
seventh month following the date the Executive has attained age 66 and incurs a
Separation from Service other than for Cause, death or Disability.

 

(b)If the Executive’s Separation from Service occurs prior to his attaining age
66 for reasons other than Cause, death or Disability, the Executive shall be
paid the vested portion of the Retirement Benefit calculated as of the
Executive’s date of Separation from Service. The first annual installment shall
be made on the first





5

 

--------------------------------------------------------------------------------

 



day of the seventh month following the date the Executive has attained age 66
and incurs a Separation from Service other than for Cause, death or Disability.

 

(c)If the Executive’s Separation from Service is on account of Disability, the
Executive shall be entitled to a Retirement Benefit as described in (b) above,
the vested amount payable to be determined as of the date of the Executive’s
Disability. Payment of the first annual installment shall be made no later than
the first day of the second calendar month after the date of the Executive’s
Disability. The amount of the Retirement Benefit shall not reduce the benefits
to which the Executive is entitled pursuant to any Employer-provided disability
plan or policy.

 

(d)If the Executive dies prior to the commencement of benefits under this Plan,
his Retirement Benefit shall be calculated under (a) or (b), whichever is
applicable, in each case the vested amount to be determined as of the
Executive’s date of death. The annual installment payable to the Beneficiaries
shall begin no later than the first day of the second calendar month following
the date the Executive died. If the Executive dies after the commencement of his
annual benefit payments, such payments shall continue to be made to the
Executive’s Beneficiaries until the aggregate number of payments made to the
Executive and his Beneficiaries equals the sum of 15.

 

(e)If the Executive dies after he has commenced receiving annual payments on
account of Disability, such payments shall continue to be made to the
Executive’s Beneficiaries until the aggregate number of annual payments to the
Executive and his Beneficiaries equals the sum of 15.

 

Notwithstanding anything in this Plan to the contrary, amounts payable
under  this Article 4 to the Executive or his Beneficiaries are contingent upon
the Executive and/or the Beneficiaries, as applicable, timely signing and not
revoking a release of all claims.

 

Article V.

REGULATORY PROVISIONS THAT MAY AFFECT EXECUTIVE’S RETIREMENT BENEFIT

 

5.1If the Executive is suspended from office and/or temporarily prohibited  from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) (12 U.S.C. §1818(e)(3) or 8(g)(1) (12 U.S.C.§1818(g)(1) of the
Federal Deposit Insurance Act (“FDIA”), as amended by the Financial Institutions
Reform, Recovery and Enforcement Act of 1989, the Employer shall freeze the
Executive’s Retirement Benefit and its obligations under this Plan shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Employer may restore the
Retirement Benefit as of the date of his suspension.

 

5.2If the Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under Section 8(e)((4)
(12 U.S.C.

§1818(e)(4)  or  8(g)(1)  (12  U.S.C.§1818(g)(1)  of  the  FDIA,  all  obligations  of  the





6

 

--------------------------------------------------------------------------------

 



Employer under this Plan shall terminate as of the effective date of the order,
and Executive shall forfeit his entire Retirement Benefit.

 

5.3If the Bank is in default as defined in Section 3(x)(1) (12 U.S.C.
§18139x)(1) of the FDIA, all obligations under this Plan shall terminate as of
the date of default, but this paragraph shall not affect any vested rights.

 

5.4All obligations under this Plan shall be terminated, except to the extent
determined that continuation of this Plan is necessary for the continued
operation of the Bank: (i) by the New Jersey Department of Bank and Insurance
(the “NJDBI”), at the time the Federal Deposit Insurance Corporation (the
“FDIC”) enters into an agreement to provide assistance to or on behalf of the
Bank under the authority contained in Section 13(c) (12

U.S.C. §1823 of the FDIA; or (ii) by the NJDBI at the time the NJDBI approves a
supervisory merger to resolve problems related to operation of the Bank when the
Bank is determined by the NJDBI to be in an unsafe or unsound condition. Any
vested rights shall not be affected by such action.

 

5.5Notwithstanding anything herein contained to the contrary, any Retirement
Benefit under this Plan is subject to and conditioned upon its compliance with
Section 18(k) of the FDIA, 12 U.S.C. §1828(k), and the regulations promulgated
thereunder in 12 C.F.R. Part 359, Golden Parachute and Indemnification Payments.

 

Article VI.

CHANGE IN CONTROL BENEFITS

 

6.1Upon the occurrence of a Change in Control, and subject to the other terms
and conditions of the Plan, the Executive shall become one hundred (100%)
percent vested in the full Retirement Benefit described in Article 3 regardless
of its then vested status, provided, that within six (6) months after the
effective date of the Change in Control (A) the Executive’s employment with the
Employer is involuntarily terminated for reasons other than Cause or; (B) the
Executive terminates employment with the Employer voluntarily after being
offered continued employment in a position that is not a Comparable Position (as
defined herein) and the Executive also complies with the additional requirements
of Article 6. A “Comparable Position” means a position that would (i) provide
the Executive with base compensation and benefits that are comparable in the
aggregate to those provided to the Executive prior to the Change in Control;
(ii) be in a location that would not require the Executive to increase his daily
one way commuting distance by more than fifty (50) miles as compared to the
Executive’s commuting distance immediately prior to the Change in Control; and
(iii) have job skill requirements and duties that are comparable to the
requirements and duties of  the position held by the Executive prior to the
Change of Control, regardless of job title and level and regardless of changes
in the supervisor (or level of supervisor) to whom the Executive reports.





7

 

--------------------------------------------------------------------------------

 



6.2Upon the occurrence of a Change in Control, the Executive shall have the
right to elect to terminate his employment by resignation upon not less than
thirty (30) days prior written notice to the Employer, which notice must be
given by the Executive within five (5) months after the Change in Control.
Notwithstanding the preceding sentence, the Executive, after giving due notice
within the time frame prescribed above, shall not waive any of his rights by
virtue of the fact that the Executive has submitted his resignation but has
remained in the employment of the Employer beyond six (6) months after the
Change in Control and is engaged in good faith discussions to resolve the
situation described in Article 6.1(B) above. The Employer shall have thirty (30)
days to remedy any condition set forth in Article 6.1(B) above; provided,
however, that it shall be entitled to waive such period and make an immediate
payment hereunder.

 

6.3Upon the occurrence of the events set forth in Article 6.1 entitling the
Executive to payment of his Retirement Benefit, such Benefit shall be paid in
annual installments with the first annual installment made on the first day of
the seventh month following the date the Executive has attained age 66 and
incurs a Separation from Service. The number of annual installments shall not
exceed 15. Each annual installment shall be subject to applicable payroll taxes
and withholdings; provided, however that such payment is contingent upon the
Executive timely signing and not revoking a release of all claims before the end
of such thirty (30) day period, provided further, that if such thirty (30) day
period crosses over into a different calendar year, then the Retirement Benefit
payment shall be made in the latter calendar year.

 

6.4Notwithstanding anything contained in the Plan, in the event payments are
provided to the Executive conditioned upon the occurrence of a Change in Control
under this Plan or in connection with any other agreement or benefit plan of the
Employer to which the Executive is a party or in which he participates exceeds
2.99 of the Executive’s Base Amount, as that term is defined under Section 280G
of the Code and regulations of the Internal Revenue Service promulgated
thereunder, the total compensation to be paid to the Executive shall be reduced
to an amount that is $1.00 less than 2.99 times the Executive’s Base Amount. The
Executive shall have the right to determine which benefits to which he would
otherwise be entitled shall be reduced.

 

Article VII.

UNFUNDED PLAN

 

7.1The Plan shall be administered as an unfunded plan and is not intended to
meet the qualification requirements of the Code. Neither the Executive nor his
Beneficiary shall be entitled to receive any payment or benefits under this Plan
from a qualified trust maintained in connection with the Employer’s qualified
plans, if any.

 

7.2The Employer may, but is not obligated, to establish a grantor trust or make
any investment for the purposes of satisfying its obligation hereunder for
payment of benefits, including, but not limited to, investments in one or more
registered investment companies under the Investment Company Act of 1940, as
amended, to the extent permitted by applicable banking or other law; provided,
however, that neither the Executive nor his





8

 

--------------------------------------------------------------------------------

 



Beneficiary shall have any interest in such investment, trust, or reserve. Any
trust established under this Plan to which the Employer contributes assets shall
be subject to the claims of the Employer’s creditors in the event of the
Employer’s insolvency until the contributed assets are paid to Executive’s and
their Beneficiaries in such manner and at such times as specified in this Plan.
Should the Employer elect to fund this Plan, in whole or in part, through the
purchase of life insurance products, the Employer reserves the absolute right,
in its sole discretion to terminate such funding at any time, in whole or in
part.

 

7.3At no time shall the Executive or his Beneficiaries be deemed to have any
lien nor right, title or interest in or any specific funding investment or to
any assets of the Employer. The Executive or his Beneficiary with a vested
Retirement Benefit under the Plan shall be an unsecured creditor of the Employer
as to any benefit payable under the Plan in the same manner as any other
creditor having a general claim for unpaid compensation.

 

7.4Any asset used or acquired by the Employer in connection with the liabilities
it has assumed under this Plan shall not be deemed to be held under any trust
for the benefit of the Executive or his Beneficiaries, nor shall it be
considered security for the performance of the obligations of the Employer. It
shall be, and remain, a general, unpledged, and unrestricted asset of the
Employer. The Executive or his Beneficiaries under this Plan shall not have any
power or right to transfer, assign, anticipate, hypothecate, mortgage, commute,
modify or otherwise encumber in advance any of the benefits payable hereunder,
nor shall any of said benefits be subject to seizure for the payment of any
debts, judgments, alimony or separate maintenance owed by the Executive or his
Beneficiary, nor be transferable by operation of law in the event of bankruptcy,
insolvency or otherwise. In the event the Executive or his Beneficiary attempts
assignment, communication, hypothecation, transfer or disposal of the benefits
hereunder, the Employer’s liabilities shall forthwith cease and terminate.

 

7.5The Bank shall account for the Plan benefits using the regulatory accounting
principles of the Bank’s primary federal regulator. The Bank shall establish a
book entry account (which shall be an accrued liability reserve account for the
benefit of the Executive) into which appropriate reserves shall be accrued for
the Executive until the Executive has attained age 66.

 

7.6To the extent that the Executive or his Beneficiary acquires a right to
receive benefits under the Plan, such rights shall be no greater than those
rights which guarantee to the Executive or Beneficiary the strongest claim to
such benefits, without resulting in the Executive's or beneficiary's
constructive receipt of such benefits.

 

Article VIII.

ADMINISTRATION OF THE PLAN

 

8.1Except for the functions reserved to the Company or the full Board, the
administration of the Plan shall be the responsibility of the Compensation and
Benefits Committee. The Committee shall consist of three or more persons
designated by the Company. Members





9

 

--------------------------------------------------------------------------------

 



of the Committee shall serve for such terms as the Company shall determine and
until their successors are designated and qualified. Any member of the Committee
may resign upon at least 60 days written notice to the Company, or may be
removed from office by the Company at any time, with or without notice.

 

8.2The Committee shall hold meetings upon notice at such times and places as it
may determine. Notice shall not be required if waived in writing. Any action of
the Committee shall be taken pursuant to a majority vote at a meeting, or
pursuant to the written consent of a majority of its members without a meeting,
and such action shall constitute the action of the Committee and shall be
binding in the same manner as if all members of the Committee had joined
therein. A majority of the members of the Committee shall constitute a quorum.
No member of the Committee shall note or be counted for quorum purposes on any
matter relating solely to himself or herself or his or her rights under the
Plan. The Committee shall record minutes of any actions taken at its meetings or
of any other official action of the Committee. Any person dealing with the
Committee shall be fully protected in relying upon any written notice,
instruction, direction or other communication signed by the Secretary of the
Committee or by any of the members of the Committee or by a representative of
the Committee authorized by the Committee to sign the same in its behalf

 

8.3The Committee shall have the power and the duty to take all actions and to
make all decisions necessary or proper to carry out the Plan. The determination
of the Committee as to any question involving the Plan shall be final,
conclusive and binding. Any discretionary actions to be taken under the Plan by
the Committee shall be uniform in their nature and applicable to all persons
similarly situated. Without limiting the generality of the foregoing, the
Committee shall have the following powers and duties:

 

(a)The duty to furnish to the Executive, upon request, copies of the Plan;

 

(b)The power to require any person to furnish such information as it may request
for the purpose of the proper administration of the Plan as a condition to
receiving any benefits under the Plan;

 

(c)The power to make and enforce such rules and regulations and prescribe the
use of such forms as it shall deem necessary for the efficient administration of
the Plan;

 

(d)The power to interpret the Plan, and to resolve ambiguities, inconsistencies
and omissions, which findings shall be binding, final and conclusive;

 

(e)The power to decide on questions concerning the Plan in accordance with the
provisions of the Plan;

 

(f)The power to determine the amount of benefits which shall be payable to any
person in accordance with the provisions of the Plan and to provide a full and
fair review to the Executive if a claim for benefits has been denied in whole or
in part;





10

 

--------------------------------------------------------------------------------

 



(g)The power to designate a person who may or may not be a member of the
Committee as Plan “Administrator”;

 

(h)The power to allocate any such powers and duties to or among individual
members of the Committee; and

 

(i)The power to designate persons other than Committee members to carry out any
duty or power which would otherwise be a responsibility of the Committee or
administrator, under the terms of the Plan.

 

8.4To the extent permitted by law, the Committee and any person to whom it may
delegate any duty or power in connection with administering the Plan, the
Company, the Bank, and the officers and directors thereof, shall be entitled to
rely conclusively upon, and shall be fully protected in any action taken or
suffered by them in good faith in the reliance upon, any actuary, counsel,
accountant, other specialist, or other person selected by the Committee, or in
reliance upon any tables, valuations, certificates, opinions or reports which
shall be furnished by any of them. Further, to the extent permitted by law, no
member of the Committee, nor the Company, the Bank, nor the officers or
directors thereof, shall be liable for any neglect, omission or wrongdoing of
any other members of the Committee, agent, officer or employee of the Company or
any Employer. Any person claiming benefits under the Plan shall look solely to
the Employer for redress.

 

8.5All expenses incurred before the termination of the Plan that shall arise in
connection with the administration of the Plan (including, but not limited to
administrative expenses, proper charges and disbursements, compensation and
other expenses and charges of any actuary, counsel, accountant, specialist, or
other person who shall be employed by the Committee in connection with the
administration of the Plan), shall be paid by the Employer.

 

8.6The claims procedure set forth in this Section 8.6 is the exclusive method of
resolving disputes under the Plan.

 

(a)Any person asserting any rights under this Plan must submit a written claim
to the Committee. The Committee shall render a decision within a reasonable
period o time from the date on which it received the written claim, not to
exceed ninety

(90) days, unless an extension of time is necessary due to reasonable cause.

 

(b)If a claim is denied in whole or in part, the claimant must be provided with
the following information:

 

(i)A statement of specific reasons for the denial of the claim;

 

(ii)References to the specific provisions of the Plan on which the denial is
based;

 

(iii)A description of any additional material or information necessary to
perfect the claim with an explanation of why such material information is
necessary; and





11

 

--------------------------------------------------------------------------------

 



(iv)An explanation of the claim procedure with a statement that the claimant
must request review of the decision denying the claim within thirty (30) days
following the date on which the claimant received such notice.

 

(c)The claimant may request that the Board review the denial of a claim. A
request for review must be in writing and must be received by the Board within
thirty (30) days of the date on which the claimant received written notification
of the denial of the claim. The Board will render a decision with respect to a
written request for review within sixty (60) days from the date on which the
Board received the request for review. If the request for review is denied in
whole or in part, the Board shall mail the claimant a written decision that
includes a statement of the reasons for the decision.

 

Article IX.

AMENDMENT OR TERMINATION

 

9.1The Board shall have the power to suspend or terminate the Plan in whole or
in part at any time, and from time to time to extend, modify, amend or revise
the Plan in such respects as the Board, by resolution, may deem advisable;
provided, however, that no such extension, modification, amendment, revision, or
termination shall deprive the Executive or any Beneficiary of any benefit
accrued under the Plan, except to the extent such forfeiture is as a result of
termination for Cause, or as provided in Article 5 and Section 10.3 of the Plan.

 

9.2In the event of a termination or partial termination of the Plan, the rights
of the Executive to benefits accrued to the date of such termination or partial
termination shall become nonforfeitable, except in the event of Executive's
termination for Cause, or as provided in Article 5 and Section 10.3 of this
Plan.

 

9.3No amendment of the Plan shall reduce the vested benefits, if any, of the
Executive under this Plan, except to the extent that such a reduction would be
as a result of the Executive’s termination for Cause, or as permitted pursuant
to Article 5 and Section 10.3 of this Plan.

 

9.4In the event of the termination or partial termination of the Plan and the
Executive is then employed by the Employer, the Company shall pay the vested
Retirement Benefit, calculated as of the date of termination or partial
termination of the Plan, to the Executive or his Beneficiaries in accordance
with the payment schedule described in Article 4, subject to the provisions of
Article 5 and 10.3 of the Plan. If the Executive’s termination of service, for
other than Cause, had occurred on the date the Plan is terminated, the vested
Retirement Benefit to which he is entitled as of the date of Separation from
Service shall continue to be payable, or if such benefits have not yet
commenced, shall be payable in accordance with the payment schedule described in
Article 4, subject to the provisions of Article 5 and Section 10.3 of this Plan.





12

 

--------------------------------------------------------------------------------

 



Article X.

GENERAL PROVISIONS

 

10.1The Plan shall not be deemed to constitute an employment contract between
the Employer and the Executive nor shall anything herein contained be deemed to
give the Executive any right to be retained in the employ of the Employer, or to
interfere with the right of the Employer to discharge the Executive at any time
and to treat the Executive without any regard to the effect which such treatment
might have upon Executive’s benefits under the Plan.

 

10.2Notwithstanding any other provision of this Plan, the Retirement Benefit
described in Article 3 (or any portion thereof) shall not be payable to the
Executive, and his Beneficiaries shall forfeit all rights to any payments under
this Plan, if:

 

(a)The Employer determines that Cause exists for the termination of the
Executive’s employment; or

 

(b)Any benefits, or portion thereof, under the Plan constitute “excess”
parachute payments under Section 280G of the Code or are prohibited by banking
regulations as set forth in Article 5 of this Plan; or

 

(c)The Executive is in breach of any of the covenants of confidentiality, non-
competition, non-interference with, or non-solicitation of, employees,
customers, supplier or agents or similar matters as set forth in subsections (d)
and (e) of this Section 10.3, or contained in any employment or other written
agreement with the Employer; or

 

(d)Without the prior written consent of the Company, the Executive discloses or
divulges to any third party, except as may be required by his duties, by law,
regulation, or order of a court or government authority, or as directed by the
Company, or uses to the detriment of the Company or its affiliates or in any
business or on behalf of any business competitive with or substantially similar
to any business of the Company or the Bank or their affiliates, any Confidential
Information obtained during the course of his or her employment by the Company,
the Bank or any affiliate of any of either of them, provided that this Section
10.3(d)) shall not be construed as restricting the Executive from disclosing
such information to the employees of the Company or the Bank or their
affiliates; or

 

(e)While the Executive is employed by the Company, the Bank, any Employer or any
affiliate of any of them or within the period of time that payments of the
Retirement Benefit are being made hereunder to the Executive (and including the
period immediately after the Executive’s termination of employment and before
Retirement Benefits begin) other than following a Change in Control, the
Executive (A) interferes with the relationship of the Company, the Bank or their
affiliates  with  any  of  their  employees,  suppliers,  agents,  or  representatives





13

 

--------------------------------------------------------------------------------

 



(including, without limitation, causing or helping another business to hire any
employee of the Company, the Bank or their affiliates), or (B) directly or
indirectly diverts or attempts to divert from the Company, the Bank or their
affiliates any business in which any of them has been actively engaged during
the period of such employment, or interferes with the relationship of the
Company, the Bank or their affiliates with any of their customers or prospective
customers, provided, that this Section 10.3(e)) shall not, in and of itself,
prohibit the Executive from engaging in the banking, trust, or financial
services business in any capacity, including that as an owner or employee,
unless otherwise set forth in the Executive’s Employment Agreement with the
Company, dated May 21, 2015.

 

If any of the provisions of subsections (c) through (e) of this Section 10.3
shall be adjudicated to be invalid or unenforceable, such provision shall be
deemed amended to delete from the portion thus adjudicated to be invalid or
unenforceable, such deletion to apply only with respect to the operation of such
provision in the particular jurisdiction in which such adjudication is made. In
addition, should any court determine that the provisions of this Section 10.3
shall be unenforceable with respect to scope, duration, or geographic area, such
court shall be empowered to substitute, to the extent enforceable, provisions
similar hereto or other provisions so as to provide to the Company, the Bank and
their affiliates, to the fullest extent permitted by applicable law, the
benefits intended by subsections (c) through (e) of this Section 10.3.

 

10.3The Employer shall be the sole source of benefits under the Plan, and the
Executive, Beneficiary, or any other person who shall claim the right to any
payment or benefit under the Plan shall be entitled to look solely to the
Employer for payment of benefits.

 

10.4If the Employer is unable to make payment to any Executive, Beneficiary, or
any other person to whom a payment is due under the Plan, because it cannot
ascertain the identity or whereabouts of the Executive, Beneficiary, or other
person after reasonable efforts have been made to identify or locate such person
(including a notice of the payment so due mailed to the last known address of
the Executive, Beneficiary, or other person shown on the records of the
Employer), such payment and all subsequent payments otherwise due to the
Executive, Beneficiary or other person shall be forfeited 24 months after the
date such payment first became due; provided, however, that such payment and any
subsequent payments shall be reinstated, retroactively, no later than 60 days
after the date on which the Executive, Beneficiary, or other person shall make
application therefor. Neither the Company, the Committee nor any other person
shall have any duty or obligation under the Plan to make any effort to locate or
identify any person entitled to benefits under the Plan, other than to mail a
notice to such person's last known mailing address.

 

10.5If upon the payment of any benefits under the Plan, the Employer shall be
required to withhold any amounts with respect to such payment by reason of any
federal, state or local tax laws, rules or regulations, then the Employer shall
be entitled to deduct and withhold such amounts from any such payments.





14

 

--------------------------------------------------------------------------------

 



10.6The Committee, in its discretion, may increase or decrease the amount of the
Retirement Benefit payable hereunder if and to the extent that it determines, in
good faith, that an increase is necessary in order to avoid the omission of a
benefit intended to be payable under this Plan or that a decrease is necessary
in order to avoid a duplication of the benefits intended to be payable under
this Plan.

 

Article XI.

MISCELLANEOUS

 

11.1If, for any reason, any provision of this Plan, or any part of any provision
is held invalid, such invalidity shall not affect any other provision of this
Plan or any part of such provision not held so invalid, and each such other
provision and part thereof shall to the full extent consistent with law continue
in full force and effect.

 

11.2The provisions of the Plan shall be construed, administered and governed
under applicable federal laws and the laws of the State of New Jersey. In
applying the laws of the State of New Jersey, no effect shall be given to
conflict of laws principles that would cause the laws of another jurisdiction to
apply.

 

11.3The Bank and/or the Company shall require any successor or assignee, whether
direct or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank or the Company, expressly
and unconditionally to assume and agree to perform the Bank’s and the Company’s
obligations under this Plan, in the same manner and to the same extent that the
Bank and/or the Company  would  be required to perform if no such succession or
assignment had taken place.

 

IN WITNESS WHEREOF, the Bank and the Company have duly executed this Plan,
effective as of the date first above written.

 

 

 

 

UNITY BANK

 

 

Date:     June 4, 2015                 

By: /s/ David Dallas                                       

 

David Dallas

 

Chairman of the Board

 

 

 

 

 

 

UNITY BANCORP, INC.

 

 

Date:     June 4, 2015                 

By: /s/ David Dallas                                       

 

David Dallas

Chairman of the Board

 

 

 



15

 

--------------------------------------------------------------------------------